Title: From James Madison to William Plumer, 20 June 1819
From: Madison, James
To: Plumer, William


Dear Sir
Montpellier June 20. 1819
I have received your favor of the 8th. covering a copy of your interesting address to your Legislature; for which I pray you to accept my thanks.
Allow me at the same time to congratulate you on the auspicious circumstances personal as well as public, under which you retire to the shade of private life; and to offer my sincere wishes that you may experience in it many years of health and happiness.
James Madison
